Citation Nr: 1036520	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for mitral valve disability, 
also claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1970 to May 1973, from 
May 1974 to December 1980, and from October 1986 to March 1990.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, inter alia, declined to reopen claims for service 
connection for mitral valve prolapse and low back strain for lack 
of new and material evidence.  In May 2009, the Board reopened 
the claims and remanded them for additional development.  In May 
2010, service connection for a low back disability was granted 
and a 10 percent rating assigned.  This represents a complete 
grant of the benefit sought on appeal; therefore, issue of 
service connection for a low back disability is no longer before 
the Board.

The appeal for service connection for a mitral valve disability 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

As noted above, the claim was previously before the Board in May 
2009 and was remanded for further development.  Unfortunately, 
another remand is required.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that the Veteran is afforded every possible 
consideration.

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in July 2009.  The examiner reviewed 
the claims file and stated that the earliest echocardiogram 
available to him was dated in April 2001.  The report noted that 
mitral valve prolapse and mild mitral regurgitation were present.  
There were also echocardiograms dated in December 2004 and 
February 2005 which did not note mitral valve prolapse but found 
that there was mitral valve thickening and mitral regurgitation.  
On current examination, there were no murmurs, rubs or gallops; 
however, he did have a well-defined systolic click.  The examiner 
then noted from the record that mitral valve prolapse was found 
during an echocardiogram in May 2001, but an echocardiogram in 
November 2003 suggested the mitral valve was "probably normal."  
The examiner stated that there is a question of whether the 
Veteran has mitral valve prolapse, although "his physical exam 
findings seem consistent with heart sounds, including midsystolic 
click."  He reported that he had asked the cardiology unit to 
review the available echocardiogram records and determine whether 
the Veteran in fact has mitral valve prolapse.  In the meantime, 
the examiner stated that the current mitral valve disorder is 
likely secondary to age-related changes and not related to 
service.  

The opinion offered is inadequate.  Although the examiner 
carefully noted the medical evidence both for and against a 
finding of mitral valve prolapse, he did not report any 
conclusion in this regard.  He notes that he sought another 
opinion from the cardiology unit, yet there is no evidence that 
his request was answered or that any determination was made.  In 
addition, the examiner failed to offer a rationale for his 
conclusion that the Veteran's mitral regurgitation is age-related 
and not likely related to service.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, VA must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A remand of this issue is therefore required in order to 
clarify the VA examiner's findings and the basis for his opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who examined the Veteran in July 
2009, with instructions to review the 
record and clarify his findings and 
opinion.  Specifically, the examiner should 
respond to the following:

(a)	Does the medical evidence support a 
finding that the Veteran currently has 
mitral valve prolapse?  If the examiner 
has knowledge of any relevant findings 
made by other VA medical providers, this 
information should be discussed and, if 
possible, associated with the report.

(b)	The examiner should provide a thorough 
rationale for his opinion that the 
current mitral regurgitation did not 
begin in service and is not related to 
service, to include the mitral valve 
prolapse diagnosed in service.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


